Troutman, J.,
Upon petition of prosecutrix, Violet Kelser, a rule was granted upon defendant, John Kelser, to show cause why the order of support heretofore made against said defendant should not be increased. An answer was filed to the said petition and a hearing was held thereon.
On May 28, 1947, upon hearing, the court entered an order against defendant, John Kelser, directing that he pay the sum of $40 per month for the support of his wife, Violet Kelser, and their minor child, payable in semi-monthly payments of $20 each on the first and fifteenth days of each and every month, effective June 1, 1947. This order has been paid by defendant from the effective date and there are no arrearages thereon.
*319At the time the order was made, the court suggested that defendant provide a satisfactory home for his wife and child, which had not been done at the time of hearing upon this petition and answer. When the order was made, there was testimony presented by defendant that he was making about $125 per month, as an employe of the Pennsylvania Railroad Company. The testimony upon the petition and answer shows that he is now making a minimum sum of $167 per month, after deductions of withholding tax and other payroll deductions. There was testimony presented by defendant to the effect that his wages had been increased since the hearing held in May and that his work was of a seasonal nature, he having been able to get in more time during the summer and fall months than he will be able to accomplish during the winter months.
Petitioner is employed at an average weekly wage of $14 per week and while she is working, she must provide for the care of her minor child, who is now four years of age. She pays a rental of $15 per month for the house in which she lives and provides the food and clothing. We are of the opinion that the present order of $40 per month for the support of petitioner and the minor child is insufficient to properly provide for them and inasmuch as defendant is now earning wages in a considerable amount more than he had been earning at the time of the original hearing, it is proper that the present order be increased from $40 per month to the sum of $55 per month.

Order

And now, to wit, January 9, 1948, the rule to show cause why the order of support should not be increased is made absolute and it is hereby ordered, adjudged and decreed that the order of support heretofore made directing said defendant to pay for the support of his wife and minor child the sum of $40 per month payable in semi-monthly payments of $20 each on the first and *320fifteenth days of each and every month be amended and said defendant, John Kelser, is hereby ordered and directed to pay the sum of $55 per month for the support of his wife, Violet Kelser, and their said minor child, payable in semi-monthly payments of $27.50 each on the first and fifteenth days of each and every month, the increased payments to begin January 15, 1948. Costs to be paid by defendant.